Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 4 AND FORBEARANCE

AND STANDSTILL AGREEMENT

 

THIS AMENDMENT NO. 4 AND FORBEARANCE AND STANDSTILL AGREEMENT (this “Agreement”)
is made and entered into as of the 15th day of May, 2008 by and among each
lender executing a counterpart hereof, WILMINGTON TRUST COMPANY, as
administrative agent (the “Administrative Agent”), HERBST GAMING, INC. (the
“Borrower”) and the Subsidiaries of the Borrower executing a counterpart hereof
(the “Grantors” and, together with the Borrower, the “Loan Parties”).

 

Statement of Purpose

 

WHEREAS, reference is made to the Second Amended and Restated Credit Agreement,
dated as of January 3, 2007, among the Borrower, the lenders party thereto (the
“Lenders”), certain other parties and the Administrative Agent (as amended by
Amendment No. 1 to Second Amended and Restated Credit Agreement, dated as of
August 14, 2007, Amendment No. 2 to Second Amended and Restated Credit
Agreement, dated as of December 14, 2007, and Omnibus Amendment No. 3 and
Appointment and Acceptance, dated as of April 24, 2008, and as further amended,
supplemented and otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used not defined herein (including in Schedule A hereto) being
used herein as therein defined);

 

WHEREAS, each Grantor has guaranteed the Obligations of the Borrower under the
Credit Agreement;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and forbear from
exercising certain rights and remedies under the Credit Agreement and the other
Loan Documents provisionally through the Forbearance Maturity Date (as defined
below) solely in respect of the Financial Statement Default (as defined below)
that has occurred as of the date hereof and the other events set forth in
Schedule A hereto (collectively with the Financial Statement Default, the
“Specified Defaults”); and

 

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement in certain respects and forbear from exercising certain rights
and remedies under the Credit Agreement and the other Loan Documents
provisionally only through the Forbearance Maturity Date regarding the Specified
Defaults, subject to the express terms and provisions of this Agreement.

 

Agreement

 

NOW, THEREFORE in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Acknowledgments by Loan Parties.  To induce the Administrative
Agent and the Lenders to execute this Agreement, each Loan Party hereby
acknowledges, stipulates, represents, warrants and agrees as follows:

 

(a)           The Financial Statement Default (as defined in Schedule A hereto)
constitutes an Event of Default that has occurred, remains uncured, has not been
waived and is continuing as of the date of this Agreement and cannot be cured. 
Except for the Financial Statement Default, no other Defaults or Events of
Default have occurred and are continuing as of the date hereof.

 

--------------------------------------------------------------------------------


 

Except as expressly set forth in this Agreement, the agreements of the
Administrative Agent and the Lenders hereunder to forbear provisionally in the
exercise of their respective rights and remedies under the Credit Agreement and
the other Loan Documents in respect of the Specified Defaults during the
Forbearance Period (as defined below) does not in any manner whatsoever limit
any right of any of the Administrative Agent and the Lenders to insist upon
strict compliance by the Loan Parties with this Agreement or any Loan Document
during the Forbearance Period.

 

(b)           To the knowledge of the Loan Parties, immediately prior to
executing this Agreement nothing has occurred that constitutes or otherwise can
be construed or interpreted as a waiver of, or otherwise to limit in any
respect, any rights or remedies the Lenders, the Administrative Agent or any of
them have or may have arising as the result of any Event of Default (including
any Specified Default) that has occurred or that may occur under the Credit
Agreement, the other Loan Documents or applicable law.  The Administrative
Agent’s and the Lender’s actions in entering into this Agreement are without
prejudice to the rights of any of the Administrative Agent and the Lenders to
pursue any and all remedies under the Loan Documents pursuant to applicable law
or in equity available to it in its sole discretion upon the termination
(whether upon expiration thereof, upon acceleration or otherwise) of this
Agreement.

 

(c)           The Revolving Loans outstanding as of the date hereof are in an
amount equal to $98,859,000.  The Swing Line Loans outstanding as of the date
hereof are in an amount equal to $0.  The Term Loans outstanding as of the date
hereof are in an amount equal to $751,762,500.  The L/C Obligations of the
Borrower outstanding as of the date hereof are in an amount equal to
$1,141,000.  The foregoing amounts do not include interest, fees and expenses
and other amounts that are chargeable or otherwise reimbursable under the Loan
Documents.

 

(d)           All of the assets pledged, assigned, conveyed, mortgaged,
hypothecated or transferred to the Administrative Agent for the benefit of the
Lenders pursuant to the Collateral Documents (including without limitation the
Collateral (including without limitation all proceeds thereof)) are (and shall
continue to be) subject to valid and enforceable liens and security interests of
the Administrative Agent (or, in the case of possessory security interests in
respect of certificated Pledged Securities (as defined in the Pledge Agreement)
or if required by Gaming Laws of Iowa, the predecessor Administrative Agent
under the Credit Agreement (the “Predecessor Agent”)) for the benefit of the
Lenders and the other Secured Parties (as defined in the Credit Agreement), as
collateral security for all of the Obligations, subject to no Liens other than
Liens permitted by Section 7.01 of the Credit Agreement.  Each of the Loan
Parties hereby reaffirms and ratifies its prior conveyance to the Administrative
Agent for the benefit of the Lenders and the other Secured Parties (as defined
in the Credit Agreement) of a continuing security interest in and lien on the
Collateral.

 

(e)           The obligations of the Loan Parties under this Agreement of any
nature whatsoever, whether now existing or hereafter arising, are hereby deemed
to be “Obligations” for all purposes of the Credit Agreement and the other Loan
Documents.

 

(f)            The Obligations of the Loan Parties under this Agreement, the
Credit Agreement and the other Loan Documents constitute “Senior Debt” (as such
term is defined in the Credit Agreement).

 

(g)           Except as expressly modified by this Agreement or as required by
Gaming Laws in Nevada, Missouri and Iowa, all terms and provisions of the Credit
Agreement and the other Loan Documents are valid and enforceable and remain in
full force and effect according to their respective terms.  Each Grantor, as
debtor, grantor, pledgor, guarantor, assignor, or in other similar capacity in
which such party grants liens or security interests in its properties or
otherwise acts as an accommodation party or guarantor, as the case may be, under
the Loan Documents, hereto hereby (i) agrees that the Credit Agreement as
amended hereby is the Credit Agreement under and for all purposes of the
Guaranties and the Collateral Documents and (ii) confirms that

 

2

--------------------------------------------------------------------------------


 

the obligations of the Loan Parties under the Loan Documents as modified hereby
are entitled to the benefits of the guarantees set forth in the Guaranties and
constitute “Guaranteed Obligations” (as defined in each of the Guaranties).

 

(h)           The Lenders’ entry into, and covenants to perform in accordance
with, this Agreement and the Lenders’ consummation of the transactions
contemplated hereby constitute “new value” and “reasonably equivalent value”, as
those terms are used in Section 547 and 548 of Title 11 of the United States
Code (the “Bankruptcy Code”), received by the Loan Parties as of the closing of
this Agreement in contemporaneous exchange for the Loan Parties’ entry into, and
covenants to perform in accordance with, this Agreement and the documents
executed in connection with this Agreement, and the Loan Parties’ consummation
of the transactions contemplated hereby and thereby.

 

(i)            The bank accounts listed in the April 15, 2008 schedule
previously disclosed by the Borrower to the Administrative Agent (the “Existing
Bank Accounts”) are the only bank accounts held or owned by the Loan Parties as
of the date hereof and said schedule is accurate and complete.  Each Loan Party
covenants (i) to not establish any new bank account other than those set forth
on said schedule, unless such bank account is established and located in the
United States and either pursuant to applicable law or regulations or in the
ordinary course of business (such new bank accounts, together with the Existing
Bank Accounts, being herein called the “Permitted Bank Accounts”), provided that
the Borrower shall give written notice to the Administrative Agent of any
account so established within five Business Days of the occurrence thereof, and
(ii) to not use amounts held in the Permitted Bank Accounts for any purpose
other than (a) ordinary course funding of the operations of the Borrower and the
other Loan Parties, including without limitation capital expenditures made in
the ordinary course of business, in each case only as permitted by the Loan
Documents, (b) payments of interest, fees and expenses under the Credit
Agreement and (c) payment of fees and expenses of professionals in connection
with any restructuring or reorganization efforts of the Borrower and the other
Loan Parties.

 

2.             Provisional Forbearance and Limited Deferral.  Subject to the
satisfaction of the conditions precedent specified in Section 5 below, but
effective as of the date hereof, the Administrative Agent and the Lenders agree,
except as set forth in this Agreement, to forbear provisionally in the exercise
of their respective rights and remedies under the Credit Agreement and the other
Loan Documents in respect of the Specified Defaults until the date (the
“Forbearance Maturity Date”; the period from the date the conditions precedent
specified in Section 5 below are satisfied until the Forbearance Maturity Date
being herein called the “Forbearance Period”) which is the earliest to occur of:

 

(a)           September 30, 2008;

 

(b)           the occurrence of any Event of Default other than the Specified
Defaults; and

 

(c)           the date on which any breach of any of the conditions or
agreements provided in this Agreement shall occur; it being agreed that the
breach of any such condition or agreement shall constitute an immediate Event of
Default under the Credit Agreement without the requirement of any demand,
presentment, protest or notice of any kind to any Loan Party (all of which each
Loan Party waives);

 

provided that (i) the Revolving Lenders shall have no obligation to make any
further Revolving Loans or other extensions of credit to any Loan Party, other
than in respect of Letters of Credit pursuant to Section 2.05(c) of the Credit
Agreement, (ii) each Loan Party shall comply with all limitations, restrictions,
covenants and prohibitions that would otherwise be effective or applicable under
the Loan Documents, (iii) nothing herein shall restrict, impair or otherwise
affect any of the Administrative Agent’s or the Lenders’ rights and remedies
under any agreement containing subordination provisions in favor of any of the
Administrative Agent or the Lenders (including without limitation the right to
give any payment blockage notices to any of the trustees in respect of the
Subordinated Debt (including without limitation

 

3

--------------------------------------------------------------------------------


 

any payment blockage notice based upon any Specified Default)) and (iv) nothing
herein shall be construed as a waiver by the Administrative Agent or any Lender
of any Specified Default.

 

Upon expiration of the Forbearance Period, the agreement of the Administrative
Agent and the Lenders hereunder to forbear provisionally in the exercise of
their respective rights and remedies under the Credit Agreement and the other
Loan Documents in respect of the Specified Defaults during the Forbearance
Period shall immediately terminate without the requirement of any demand,
presentment, protest or notice of any kind to any Loan Party (all of which each
Loan Party waives).  Each of the Loan Parties agrees that any of the
Administrative Agent and the Lenders may at any time thereafter proceed to
exercise any and of their respective rights and remedies under the Loan
Documents or applicable law, including without limitation their respective
rights and remedies with respect to the Specified Defaults.

 

Any agreement by any of the Administrative Agent and the Lenders to extend the
Forbearance Period must be set forth in writing and signed by each of the
Administrative Agent and the Requisite Lenders.  The Administrative Agent and
the Lenders are not obligated to extend the Forbearance Period and may decide to
do so (or not to do so) in their sole discretion.  Each of the Loan Parties
acknowledges that each of the Administrative Agent and the Lenders has not made
any assurances concerning the extension of the Forbearance Period.

 

3.             Amendments to Credit Agreement.  Subject to the satisfaction of
the conditions precedent specified in Section 5 below, but effective (except as
otherwise expressly provided in this Section 3) as of the date hereof, the
Credit Agreement shall be amended as follows:

 

(a)           References Generally.  References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.

 

(b)           Defined Terms Relating to Pricing.  Effective as of April 1, 2008,
Section 1.01 of the Credit Agreement is hereby amended to add, replace and
otherwise revise (as the case may be) definitions in alphabetical order as
follows:

 

“Applicable Rate” means, for each Pricing Period, the rates per annum set forth
opposite the Senior Debt to EBITDA Ratio in effect as of the Fiscal Quarter
ending approximately two months prior to the first day of that Pricing Period,
provided that (a) prior to the first day of the Pricing Period beginning
April 1, 2008, Pricing Level III shall apply, (b) notwithstanding
clause (a) above, if Borrower fails to deliver a Compliance Certificate in
respect of any Fiscal Quarter prior to the first day of the related Pricing
Period, then Pricing Level III shall apply as of the first Business Day of such
Pricing Period until the date upon which the required Compliance Certificate is
delivered:

 

Pricing
Level

 

Senior Debt to
EBITDA Ratio

 

Base
Rate +

 

Eurodollar
Rate +
Letters of
Credit

 

Revolving
Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 4.25:1.00

 

4.25

%

5.50

%

2.375

%

 

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 4.25:1.00, but less than 4.50:1.00

 

4.75

%

6.00

%

2.400

%

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 4.50

 

5.25

%

6.50

%

2.425

%

 

4

--------------------------------------------------------------------------------


 

“Base Floor Rate” means a rate equal to 5.25% per annum.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.  Notwithstanding the foregoing, the Base Rate shall not at any time be
less than the Base Floor Rate.  As used in this Agreement, the “Base Rate” shall
in all cases mean such rate subject to the Base Floor Rate.

 

“Eurodollar Floor Rate” means a rate equal to 3.25% per annum.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, the
Eurodollar Rate shall not at any time be less than the Eurodollar Floor Rate. 
As used in this Agreement, the “Eurodollar Rate” shall in all cases mean such
rate subject to the Eurodollar Floor Rate.

 

(c)           Definition of “Loan Documents”.  The definition of “Loan
Documents” in Section 1.01 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Secured Swap Contract, the Lead Arranger Fee Letter, the Administrative Agent
Fee Letter, each Guaranty, each Collateral Document, Amendment No. 1 to the
Second Amended and Restated Credit Agreement dated as of August 14, 2007,
Amendment No. 2 to the Second Amended and Restated Credit Agreement dated as of
August 14, 2007, the Omnibus Amendment No. 3 and Appointment and Acceptance
dated as of April 24, 2008 among Bank of America, N.A., Wilmington Trust
Company, the Borrower, the Lenders parties thereto and the Subsidiaries of the
Borrower, Amendment No. 4 and Forbearance and Standstill Agreement dated as of
May 15, 2008 among the Borrower, the other Loan Parties, certain Lenders parties
thereto and the Administrative Agent, and any other amendment or certificate
executed and/or delivered pursuant to or in connection with this Agreement.

 

4.             Further Agreements.  Subject to the satisfaction of the
conditions precedent specified in Section 5 below, but effective as of the date
hereof, notwithstanding anything in the Credit Agreement or any other Loan
Document to the contrary and in addition to the terms and provisions thereof and
without

 

5

--------------------------------------------------------------------------------


 

affecting in any respect the acknowledgments in Section 1 above and the other
acknowledgments and agreements of the Loan Parties under this Agreement:

 

(a)           The parties hereto hereby agree as follows:

 

(i)            All accrued interest and fees under the Credit Agreement shall be
payable on the first Business Day of each calendar month (commencing June 2,
2008) and otherwise in accordance with the terms of the Credit Agreement.

 

(ii)           During the Forbearance Period, the Default Rate shall not apply
and interest in respect of the Loans shall accrue at the rates set forth in the
Credit Agreement without regard to Section 2.10(b) thereof.

 

(iii)          During the Forbearance Period, the Borrower shall be entitled to
convert Loans into Eurodollar Rate Loans and continue Loans as Eurodollar Rate
Loans in accordance with Section 2.04 of the Credit Agreement, so long as any
such Interest Period shall end on or before September 30, 2008.

 

(b)           The Loan Parties hereby agree as follows:

 

(i)            None of the Loan Parties shall make any payment (whether of
principal, interest, fees or any other amount, and whether or not scheduled),
nor fund, wholly or in part, any defeasance trust, on account of or in
connection with the Subordinated Debt, except for the payment of (u) the fees
and expenses of Perella Weinberg Partners LP pursuant to the letter dated
May 15, 2008 among Perella Weinberg Partners LP, the Borrower and Rudnick
Berlack Israels LLP, (v) the fees and expenses of Brown Rudnick Berlack Israels
LLP pursuant to the letter dated May 15, 2008 among Brown Rudnick Berlack
Israels LLP and the Borrower, (w) the reasonable fees and expenses of gaming
counsel, (x) the reasonable fees and expenses of any other professional advisor
retained pursuant to subsection (b)(ii) below, (y) the reasonable fees and
expenses of any indenture trustee in respect of the Subordinated Debt and
(z) any payment made not in violation of the terms of subordination governing
such Subordinated Debt (including without limitation any payment blockage
notices delivered thereunder).

 

(ii)           The terms of all engagement letters or other agreements
(including without limitation any amendments, supplements or other
modifications) entered into by the Borrower or any other Loan Party with counsel
for or advisors to the holders of any Subordinated Debt (including without
limitation any consortium or steering committee in respect thereof) shall be in
the form attached hereto or otherwise in form and substance satisfactory to the
Administrative Agent.

 

(iii)          Without limiting the rights of the Administrative Agent and the
Lenders under Section 6.10 of the Credit Agreement, but subject to Section 10.07
of the Credit Agreement, the Loan Parties shall upon request give the
Administrative Agent and the Lenders and their advisors reasonably full and
timely access to the Loan Parties’ books, records, senior officers, directors,
senior level employees and any advisors hired by the Loan Parties, and shall
permit any of the foregoing Persons to review and copy all books and records
(including without limitation all books and records maintained in electronic
format) of each Loan Party.

 

(iv)          The Borrower shall pay, within 20 days following receipt of an
invoice thereof, all accrued fees and expenses of the Administrative Agent and
the Lenders incurred in connection with the Credit Agreement and the other Loan
Documents in accordance with the terms of the Credit Agreement and the other
Loan Documents.  Nothing in this Agreement shall be construed or deemed to waive
or limit any obligation of the Borrower or any of the other Loan Parties to pay
fees and expenses (including

 

6

--------------------------------------------------------------------------------


 

without limitation legal fees) and expenses incurred by the Administrative Agent
or any Lender as provided in Section 10.04 of the Credit Agreement.

 

5.             Conditions.  The agreements set forth in Sections 2, 3 and 4
above shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

 

(a)           The Administrative Agent shall have received counterparts of this
Agreement, executed and delivered by the Borrower and each other Loan Party, the
Administrative Agent and the Requisite Lenders.

 

(b)           The Borrower shall have executed and delivered an engagement
letter with Houlihan Lokey Howard & Zukin as advisor to the Administrative
Agent.

 

(c)           The Administrative Agent shall have received for the account of
each Lender that, not later than 5:00 p.m. New York City time on Friday, May 16,
2008, shall have executed a counterpart of this Agreement and delivered the same
to the Administrative Agent, a fee in an aggregate amount for all such executing
Lenders equal to $6,388,218.75(1), such forbearance fee to be shared pro rata
among such executing Lenders based on the aggregate Outstanding Amount of the
Term Loans and Revolving Commitments of such executing Lenders as of the close
of business Thursday, May 15, 2008.

 

(d)           The Borrower shall have paid, or concurrently herewith will pay,
(i) all documented fees and expenses of the Administrative Agent and the Lenders
incurred pursuant to the Loan Documents set forth on Schedule B hereto and
(ii) to Milbank, Tweed, Hadley & McCloy LLP a retainer equal to $150,000.

 

(e)           The representations and warranties contained in this Agreement
shall be true and correct and no Default or Event of Default (other than the
Financial Statement Default) shall have occurred and be continuing

 

(f)            The Administrative Agent shall have received such other
documents, certificates and instruments as it or any Lender reasonably requests
through the date of this Agreement.

 

(g)           The Loan Parties shall have received any required approvals of the
Iowa Gaming and Racing Commission.

 

6.             Limited Effect of Agreement.  Except as expressly provided in
this Agreement, the Credit Agreement and each other Loan Document shall continue
to be, and shall remain, in full force and effect.  This Agreement shall not be
deemed or otherwise construed: (i) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document; (ii) to prejudice any other right or
rights that the Administrative Agent or any Lender, or any of them, may now have
or may have in the future under or in connection with the Credit Agreement or
any other Loan Document, as such documents may be amended, restated or otherwise
modified from time to time; or (iii) to be a commitment or any other undertaking
or expression of any willingness to engage in any further discussion with any
Loan Party or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or any other Loan
Document or any rights or remedies arising in favor of the Administrative Agent
and the Lenders, or any of them, under or with respect to any such documents. 
Neither the requirements of good faith and fair dealing nor any other theory,
concept or argument shall require any Lender to impart upon any Loan Party any
further or greater benefits, to suffer any prejudice or impairment of any kind
whatsoever, or to tolerate any noncompliance with this Agreement and any other
Loan Document.

 

--------------------------------------------------------------------------------

(1) NOTE: The Forbearance Fee is based on 75bps multiplied by $851,762,500
(which is the total amount of the Loans and LC Obligations on the date on which
this Forbearance Agreement is launched).

 

7

--------------------------------------------------------------------------------


 

7.             Release.  Each Loan Party, on behalf of itself, and any Person
claiming by, through, or under such Loan Party (collectively, the “Loan Party
Group”) acknowledges that it has no claim, counterclaim, setoff, recoupment,
action or cause of action of any kind or nature whatsoever (“Claims”) against
all or any of the Administrative Agent or any of the Lenders or any of their
respective directors, officers, employees, agents, attorneys, financial
advisors, legal representatives, affiliates, shareholders, partners, successors
and assigns (the Administrative Agent or any of the Lenders and their respective
directors, officers, employees, agents, attorneys, financial advisors, legal
representatives, affiliates, shareholders, partners, successors and assigns are
jointly and severally referred to as the “Lender Group”), that directly or
indirectly arise out of or are based upon or in any manner connected with any
“Prior Event” (as defined below), and each Loan Party on behalf of itself and
all the other members of the Loan Party Group hereby releases each member of the
Lender Group from any liability whatsoever should any Claims nonetheless exist. 
As used herein the term “Prior Event” means any transaction, event,
circumstances, action, failure to act or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted or begun prior
to the execution of this Agreement and occurred, existed, was taken, permitted
or begun in accordance with, pursuant to or by virtue of any terms of the Credit
Agreement, this Agreement, any other Loan Document or any of the transactions
contemplated herein or therein or any oral or written agreement relating to any
of the foregoing, including without limitation any approval or acceptance given
or denied.  This Section 7 shall survive the termination of this Agreement and
shall remain in full force and effect even if any of the conditions set forth in
Section 5 above are not satisfied.

 

8.             Representations and Warranties.  By its execution hereof, each of
the Loan Parties hereby certifies that each of the representations and
warranties set forth in the Credit Agreement (as amended hereby) and the other
Loan Documents in respect of such Loan Party is true and correct in all material
respects as of the date hereof as if fully set forth herein (other than as a
result of the occurrence of the Financial Statement Default and except to the
extent such representation or warranty is expressly stated to have been made as
of a specified date, in which case such representation or warranty shall be true
and correct in all material respects as of such specified date), except for
those representations and warranties listed on Schedule C hereto, and that as of
the date hereof no Default or Event of Default (other than the Financial
Statement Default and the Specified Defaults listed in numbers 3 and 5 of
Schedule A hereto) has occurred and is continuing.

 

9.             Reversal of Payments.  To the extent any Loan Party makes a
payment or payments to the Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document that are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause (in each case, in whole or in part), then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender, as the case may be.

 

10.           Governing Law; Counterparts; Electronic Execution; Misc.  This
Agreement shall be governed, construed and interpreted in accordance with the
laws of the State of New York applicable to contracts made and to be performed
in such State and shall be subject to Section 10.16 of the Credit Agreement. 
The terms of this Agreement may be waived, altered or amended only by an
instrument in writing duly executed by each Loan Party and the Administrative
Agent (with the consent of the Requisite Lenders).  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Agreement by electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.  Except as provided in this Agreement, the Credit
Agreement shall remain unchanged and in full force and effect.

 

11.           Survival of Obligations.  All covenants, agreements and other
obligations of the Loan Parties under this Agreement which do not terminate on
the Forbearance Maturity Date pursuant to their

 

8

--------------------------------------------------------------------------------


 

express terms shall survive the occurrence of the Forbearance Maturity Date and
shall thereafter be enforceable against the Loan Parties according to their
terms.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

WILMINGTON TRUST COMPANY,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ James A. Hanley

 

 

Name: James A. Hanley

 

 

Title: Assistant Vice President

 

10

--------------------------------------------------------------------------------


 

 

HERBST GAMING, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

FLAMINGO PARADISE GAMING, LLC

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

MARKET GAMING, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

CARDIVAN COMPANY

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

CORRAL COIN, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

CORRAL COUNTRY COIN, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

E-T-T ENTERPRISES L.L.C.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Managing Member

 

 

 

E-T-T, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

HGI – ST. JO, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

HGI – LAKESIDE, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

HGI – MARK TWAIN, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

THE SANDS REGENT

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

ZANTE INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

LAST CHANCE, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

CALIFORNIA PROSPECTORS, LTD.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Managing Member

 

 

 

PLANTATION INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

DAYTON GAMING, INC.

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Executive Vice President

 

 

 

THE PRIMADONNA COMPANY, LLC

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

Name:

Timothy P. Herbst

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

Schedule A

 

Specified Defaults

 

1.     The failure of the Loan Parties to deliver on March 31, 2008 an audited
financial statement that is not subject to any “going concern” or like
qualification or exception in accordance with to Section 6.01(a) of the Credit
Agreement (the “Financial Statement Default”).

 

2.     Events of Default pursuant to Sections 6.01(b), (d) and (e) of the Credit
Agreement so long as any such Event of Default is cured within five Business
Days after the occurrence thereof.

 

3.     An Event of Default under Section 6.02(a) of the Credit Agreement solely
with respect to the inability to certify as to paragraph 3 of the Compliance
Certificate as a result of the Financial Statement Default and the other
Specified Defaults set forth herein.

 

4.     An Event of Default under Section 6.04 of the Credit Agreement solely as
a result of failure to pay amounts due under the Senior Subordinated Notes.

 

5.     An Event of Default under Sections 7.12, 7.13 and 7.14 of the Credit
Agreement solely with respect to the Fiscal Quarters ending March 31, 2008 and
June 30, 2008.

 

6.     An Event of Default under Section 8.01(e) of the Credit Agreement solely
as a result of failure to (i) file reports with the Securities and Exchange
Commission (“SEC”) within the time periods specified in the SEC’s rules and
regulations and (ii) pay interest due under the Senior Subordinated Notes, in
each case unless such Event of Default results in the acceleration of any of the
Senior Subordinated Notes.

 

7.     An Event of Default under Section 8.01(g) of the Credit Agreement solely
with respect to the failure to make required payments under the Senior
Subordinated Notes to the extent that such failure is deemed to mean that the
Borrower has become unable or has failed generally to pay its debts as they
become due.

 

8.     An Event of Default under Section 8.01(j) of the Credit Agreement solely
resulting from the succession to Wilmington Trust Company as administrative
agent from the Predecessor Agent.

 

--------------------------------------------------------------------------------